Exhibit 10.8

DATED:          July 28,  2001

(1)   HOLLEY GROUP SHARE HOLDING CO., LTD.
 (Parent Company)             and       (2)   PACIFICNET.COM, INC.

--------------------------------------------------------------------------------

AGREEMENT
for the sale and purchase of an equity interest in a Joint Venture to be formed
in the People’s Republic of China
by Holley Group Co., Ltd.

--------------------------------------------------------------------------------

[j1278ex10d8image001.gif]

SOLICITORS



10th Floor,
Hutchison House,
10 Harcourt Road,
Central, Hong Kong.

Tel: (852) 2230 3500  Fax: (852) 2899 2996
Website: www.prestongates.com

Our ref.: 44036-00006/NKA-KA1L/KA1L

CONTENTS

Clause Heading      1 Interpretation  2 Sale of Shares  3 Consideration  4
Conditions  5 Completion  6 Representations and warranties  7 Special Terms  8
Confidentiality and Exclusive Negotiation  9 Outsourcing 10 Release 11 Further
Assurance, Attorney, Information and Debts 12 Costs 13 Announcements 14 Return
of Documents 15 Complete Agreement 16 Assignment 17 Severability 18 Counterparts
19 Remaining in Force 20 Time of the Essence 21 No Waiver 22 Notices 23
Governing Law and Jurisdiction

THIS AGREEMENT is made the        28th         day of        
July                       2001.

BETWEEN:

(1) HOLLEY GROUP SHARE HOLDING CO., LTD  (Parent Company) a company existing
under the laws of the People’s Republic of China whose principal place of
business is at No. 78 Morganshan Road, Hangzhou 310005, People’s Republic of
China (“Vendor”); and     (2) PACIFICNET.COM, Inc. a company existing under the
laws of the State of Delaware in the United States of America and having its
registered office at 7808 Creekridge Circle, Suite 101, Bloomington, MN 55439,
United States of America (the “Purchaser”)     WHEREAS:       A. As at the date
hereof, the Vendor and its Subsidiaries (“the Vendor Group”) are principally
engaged in operations covering electrical instruments, electronic materials,
fine chemicals and real estate (“Holley Business”). The Group includes 16
manufacturing enterprises and two public companies which are listed on certain
stock exchanges  in the PRC (Holley Holding, Code: 0607; ST Hengtai, Code:
600097).     B. The Vendor and the Purchaser are desirous of entering into a
joint venture in the PRC such that the Purchaser shall own a 51% legal and
beneficial interest in the Joint Venture (as defined below) and the Vendor shall
own a 49% legal and beneficial interest in the Joint Venture.  In order to
facilitate the joint venture relationship between the parties, it has been
agreed that the Purchaser shall purchase from the Vendor, either directly or
indirectly, the said 51% interest in the Joint Venture (“Sale and Purchase”). 
In order to facilitate such Sale and Purchase, it is agreed that the Vendor
shall immediately after execution of this Agreement either :-       (a) within
45 days of the date of this Agreement form (subject to the approval of the
Purchaser) the Joint Venture whereby the shareholding structure of the Joint
Venture shall allow and permit, in accordance with all rules, regulations and
laws of the PRC (together with all legal and government approvals being
obtained) for the Purchaser to directly purchase and hold an interest in the
Joint Venture from the Vendor (“Holley JV Structure”); or         (b) in the
event the Vendor is unable to form the Joint Venture based on the Holley JV
Structure or the Purchaser (for any reason whatsoever) disapproves of the Holley
JV Structure, then the Vendor shall procure that there be formed and
incorporated in the British Virgin Islands a private company limited by shares
in accordance with the laws of the British Virgin Islands ( the “Company”) for
the sole purpose of holding and owning 51% of the entire equity interest in the
Joint Venture and whereby the Vendor shall own 100% of the entire issued share
capital of and in the Company after the Company’s incorporation and immediately
prior to Completion and to be transferred and assigned to the Purchaser at
Completion (“BVI JV Structure”).

 

C. The Vendor shall immediately after the execution of this Agreement procure to
be formed and established (subject to the approval of the Purchaser) a PRC
Sino-foreign co-operative joint venture enterprise (“Joint Venture”) whereby the
Purchaser shall upon Completion be the legal and beneficial owner of 51% of the
Joint Venture (whether directly under the Holley JV Structure or indirectly
under the BVI JV Structure) and the Vendor has agreed it will become the legal
and beneficial owner of 49% of the Joint Venture upon incorporation of the Joint
Venture.  The Vendor shall be responsible (subject to the approval of the
Purchaser) of procuring all agreements and documents be entered into by all
necessary parties and person in order to form the Joint Venture, including the
JV Agreement (hereinafter defined).     D. The Vendor will transfer to the Joint
Venture its interest in such portion of its business comprising cash, working
capital and business assets  (“Injected Business”) equal to the lesser amount
of:       USD$1million;       OR           Operating Cash Reserve Requirements
of the Joint Venture, being the sum of total monthly operating expenses and
costs of good sold of the Joint Venture (derived from the proforma Joint Venture
information provided under Clause 4.1.9) divided by 6.       E. In addition to
the JV Agreement, the Vendor shall, immediately after the signing of this
Agreement, enter into the Extinguishment Agreement (hereinafter defined) to the
effect that the Vendor shall upon the transfer of the Injected Business to the
Joint Venture, extinguish and keep the Purchaser fully indemnified against all
debts and liabilities attributable to the Injected Business which have arisen
prior to such transfer.       F. Subject to the above, the Vendor has agreed to
sell and Purchaser has agreed to purchase from the Vendor the Sale Shares
subject to and in accordance with the terms and conditions hereinafter set out.
    NOW IT IS HEREBY AGREED as follows :   1. INTERPRETATION     1.1 The
Recitals and Schedules form part of this Agreement and shall have the same force
and effect as if expressly set out in the body of this Agreement and any
reference to this Agreement shall include the Recitals and Schedules.     1.2 In
this Agreement except where the context otherwise requires the following words
and expressions shall have the following meanings:

 

"Accounts" the audited financial statements (including balance sheet and profit
and loss account) relating to the Injected Business and each of the Joint
Venture, the Vendor, the Company (if applicable) and of each of their respective
Subsidiaries prepared in accordance with generally accepted accounting
principles in the PRC if in relation to the Vendor and each of its Subsidiaries
(excluding the Company), and in accordance with generally accepted accounting
principles of the United States if in relation to the Injected Business, the
Joint Venture and the Company (if applicable) and each of their respective
Subsidiaries;     this “Agreement” means this agreement, and reference to this
Agreement shall be construed as references to this Agreement as it may be
amended or supplemented from time to time by the parties hereto in writing;    
“Articles of Association” means the articles of association and the terms
thereof of the Joint Venture to be negotiated by the Vendor and the Purchaser in
good faith and the terms of which are to be mutually agreed upon by the parties
on or before the Conditions Precedent Date subject at all times that the final
version as executed or to be executed shall be in such form and substance
satisfactory to the Purchaser;     "Auditors" Auditors mutually approved and
agreed by the parties hereto on or before the Conditions Precedent Date;      
"Business Day" any day on which banks are open for business in Hong Kong and
Hangzhou, PRC (excluding Sundays, public holidays in Hong Kong, Hangzhou, PRC
and days on which the Typhoon Signal No.8 is hoisted or the Black Rainstorm
warning is signaled and still in effect before 3 p.m. in Hong Kong or similar
signals are hoisted or in place and still in effect before 3 pm in Hangzhou, PRC
such that businesses and schools are closed in Hangzhou, PRC), provided that
each business day shall finish (and then the next business day commence) at 4pm
except Saturdays which shall so finish at 12.30pm;       "Completion" completion
of the sale and purchase of the Sale Shares in accordance with Clause 5 of this
Agreement;       "Completion Accounts" the consolidated balance sheet relating
to the Injected Business and to each of the Joint Venture, the Vendor, the
Company (if applicable) and each of their respective  Subsidiaries made up to
the close of business on the Completion Date and the audited consolidated profit
and loss account relating to the Injected Business and to  each of the Joint
Venture, the Vendor, the Company and each of their respective Subsidiaries for
the period from the Accounting Date to the Completion Date, prepared in
accordance with generally accepted accounting principles in the PRC if in
relation to the Vendor and each of its Subsidiaries (excluding the Company (if
applicable)), and in accordance with generally accepted accounting principles of
the United States if in relation to the Injected Business, the Joint Venture and
the Company (if applicable) and each of their respective Subsidiaries; and
certified by Auditors.

 

"Consideration" the consideration payable for the sale and purchase of the Sale
Shares to the Vendor pursuant to Clause 3;       “Consideration Shares” means
4,000,000 PACT Shares to be issued to the Vendor on Completion as the
Consideration in accordance with the terms and conditions of this Agreement; 
The shares to be issued and allotted to the Purchaser pursuant to the terms and
condition of this Agreement by the Purchaser to the Vendor will not be
registered under the Securities and Exchange Act of 1933 of the United States
and are subject to restrictions on transferability;       “Control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise;       “Dispose” means, to make or to
effect any sale, assignment, exchange, transfer, or to grant any option, right
of first refusal or other right or interest whatsoever or to enter into any
agreement for any of the same and the expression “Disposal” shall be construed
accordingly;     “Distributions” means with respect to any period, such amount
of profit distributions and allocations given or to be given to the shareholders
of the Joint Venture in an amount as may be reasonably determined by the board
of directors of the Joint Venture or required or authorized in accordance with
the relevant laws of the PRC;        “Employment Agreements” means the
Employment Agreements to be entered into between the Joint Venture and each of
the Key Employees to be negotiated by the Vendor and the Purchaser in good faith
and the terms of which are to be mutually agreed upon by the parties on or
before the Conditions Precedent Date subject at all times that the final version
as executed or to be executed shall be in such form and substance satisfactory
to the Purchaser;     “EMS Distribution Agreement” means the distribution
agreement to be entered into between the Purchaser and the Vendor whereby the
Purchaser shall grant the Vendor rights to distribute and market EMS in such
territory agreeable to the Purchaser and to be negotiated by the Vendor and the
Purchaser in good faith and the terms of which are to be mutually agreed upon by
the parties subject at all times that the final version as executed or to be
executed shall be in such form and substance satisfactory to the Purchaser;

 

“EMS Software Agreement” means the software development agreement to be entered
into between the Purchaser and the Vendor in respect of the development of
e-commerce and EMS software and application to be negotiated by the Vendor and
the Purchaser in good faith and the terms of which are to be mutually agreed
upon by the parties subject at all times that the final version as executed or
to be executed shall be in such form and substance satisfactory to the
Purchaser;       “EMS License” means the software license to be granted by the
Purchaser in favour of the Vendor in respect of those software developed in
accordance with the EMS Software Agreement to be negotiated by the Vendor and
the Purchaser in good faith and the terms of which are to be mutually agreed
upon by the parties subject at all times that the final version as executed or
to be executed shall be in such form and substance satisfactory to the
Purchaser;       “Encumbrance” means and includes any option, right to acquire,
right of pre-emption, mortgage, charge, pledge, lien, hypothecation, title
retention, right of set off, claim or counterclaim, trust arrangement or other
security or encumbrance or any equity or restriction;     “Escrow Agent” means
such person mutually acceptable to the Purchaser and the Vendor and to be
appointed by the parties hereto to facilitate the escrow arrangements set out in
this Agreement;       “Escrow Agreement” means the escrow agreement in to be
entered into between the Vendor, the Purchaser and the Escrow Agent in respect
of the Consideration Shares pursuant to Clause 7 to be negotiated by the Vendor
and the Purchaser in good faith and the terms of which are to be mutually agreed
upon by the parties on or before the Conditions Precedent Date subject at all
times that the final version as executed or to be executed shall be in such form
and substance satisfactory to the Purchaser;     “Extinguishment Agreement”
means the indemnity agreement to be entered into by the Vendor and the Joint
Venture in respect of the liabilities and debts attributable to the Injected
Business being transferred to the Joint Venture to be negotiated by the Vendor
and the Purchaser in good faith and the terms of which are to be mutually agreed
upon by the parties on or before the Conditions Precedent Date subject at all
times that the final version as executed or to be executed shall be in such form
and substance satisfactory to the Purchaser;       “Government Contract and
Recognition” means those agreements (to be negotiated by the Vendor and the
Purchaser in good faith and to be mutually agreed upon by the parties on or
before the Conditions Precedent Date) entered into between the Vendor and/or its
Subsidiaries with such PRC government authorities concerning the Holley Business
which are to be transferred and assigned to the Joint Venture by the Vendor;    
"Hong Kong” Hong Kong Special Administrative Region of the PRC;

 

“HK$” Hong Kong dollars;       "Intellectual Property” patents, trade marks,
service marks, registered designs, utility models, applications for any of the
foregoing and the right to apply for any of the foregoing in any part of the
world, copyright, inventions, confidential information, know–how and business
names and any similar rights situated in any country; and the benefit (subject
to the burden) of any and all licenses in connection with any of the foregoing;
      “JV Agreement” means the PRC Sino foreign co-operative joint venture
agreement and the related Memorandum of Association and Articles of Association
to be entered into (subject to the approval of the Purchaser) on or before the
Conditions Precedent Date either (i) between the Company and the Vendor if in
relation to the BVI JV Structure; or (ii) between the Vendor and such third
party used to form the Joint Venture if in relation to the Holley JV Structure,
including its variation, modification and supplement necessitated by the
requirements of the PRC approving authority and approved by the Purchaser;    
“Key Employees” means key employees mutually agreed upon by the Purchaser and
Vendor on or before the Condition Precedent Date and who shall be employed by
the Joint Venture;       “Memorandum of Association” means the memorandum of
association and the terms thereof of the Joint Venture to be negotiated by the
Vendor and the Purchaser in good faith and the terms of which are to be mutually
agreed upon by the parties on or before the Conditions Precedent Date subject at
all times that the final version as executed or to be executed shall be in such
form and substance satisfactory to the Purchaser;       “Net Income” means, for
any period, all revenues and income of any kind or description received during
such period by the Joint Venture minus all costs, expenses and taxes paid
(whether income, corporate, sales or otherwise to the relevant tax authorities)
or incurred during such period by the Joint Venture as may be determined in
accordance with generally accepted accounting principles in the United States;  
    “Net Revenue” means, for any period, all revenues and income of any kind or
description received during such period by the Joint Venture as may be
determined in accordance with generally accepted accounting principles in the
United States;       “PACT Shares” ordinary shares of US$0.0001 each in the
capital of the Purchaser;     “Person” means any individual, partnership,
corporation, trust, unincorporated association, joint venture, limited liability
company or other entity or any government, governmental agency or political
subdivision;

 

“PRC” the People’s Republic of China;       "Purchaser’s Solicitors” Preston
Gates & Ellis, 10th Floor, Hutchison House, 10 Harcourt Road, Central, Hong Kong
(Attn : Mr. Keith  A. Lee);       “Release Criteria” means the basis and
conditions by which the Escrow Agent shall release the relevant portion of
Consideration Shares to the Vendor on the Release Date pursuant to the schedule
in Clause 7.1;       “Release Date” means the relevant date by which the Escrow
Agent, pursuant to the Escrow Agreement, shall release such portion of
Consideration Shares to the Vendor in accordance with the schedule in Clause 7.1
and upon the Release Criteria being satisfied;     “Reserves” means, with
respect to any period, the amount of funds set aside, or amounts allocated
during such period, for (a) funding reserves for contingent liabilities, working
capital, repairs, replacements, renewals, and (b) paying taxes, insurance, debt
service, or other costs or expenses incident to the ownership or operation of
the Joint Venture;       "Sale Shares" means either (i) the ordinary shares of 
the Company (being 100% of the existing issued and allotted share capital on a
fully diluted basis) such shares being beneficially owned by and registered in
the name of the Vendor if in relation to the BVI JV Structure which may be used
as the basis of the Sale and Purchase in accordance with the terms of this
Agreement; or (ii) 51% of the entire legal and equity interest of and in the
Joint Venture if in relation to the Holley JV Structure which may be used as the
basis of the Sale and Purchase in accordance with the terms of this Agreement;  
    "Subsidiaries" means in respect of a Person, a subsidiary of another company
(or shall deemed to be), if :-         (a) that other company (i) controls the
composition of the board of directors of such Person; or (ii) controls more than
half of the voting power of such Person; or (iii) holds more than half of the
issued share capital of such Person (excluding any part of it which carries no
right to participate beyond a specified amount in a distribution of either
profits or capital); or         (b) such Person is a subsidiary of any company
which is that other company's subsidiary;       “Supply of Goods and Services
Agreement” means the agreement to be entered into between the Joint Venture and
the Vendor for the supply of goods and services by the Joint Venture to the
Vendor in order for the Joint Venture to achieve the Net Revenue and Net Income
warranted by the Vendor in Clause 7 to be negotiated by the Vendor and the
Purchaser in good faith and the terms of which are to be mutually agreed upon by
the parties on or before the Conditions Precedent Date subject at all times that
the final version as executed or to be executed shall be in such form and
substance satisfactory to the Purchaser;

 

"tax" and "taxation" includes all forms of tax, levy, duty, charge, fee,
contribution, impost or withholding of any nature now or hereafter imposed,
levied, collected, withheld or assessed by a local, municipal, governmental,
state, federal or other body or authority in Hong Kong or elsewhere (including
any fine, penalty, surcharge or interest in relation thereto);       “US$”
United States dollars;       “United States” United States of America;      
"Warranties" the representations, warranties and undertakings contained or
referred to in Clause 6.      

 

1.3 References in this Agreement to ordinances and to statutory provisions shall
be construed as references to those ordinances or statutory provisions as
respectively as modified (on or before the date hereof) or re–enacted (whether
before or after the date hereof) from time to time and to any orders,
regulations, instruments or subordinate legislation made under the relevant
ordinances or provisions thereof and shall include references to any repealed
ordinance or provisions thereof which has been so re–enacted (with or without
modifications).     1.4 The headings are for convenience only and shall not
affect the construction of this Agreement.     1.5 All representations,
undertakings, warranties, indemnities, covenants, agreements and obligations
given or entered into by more than one person are given or entered into jointly
and severally.       1.6 Any document referred to herein as being "in the agreed
terms" shall be in a form already agreed between the Solicitors acting for the
parties hereto.       1.7 Except where the context otherwise requires words
denoting the singular include the plural and vice versa; words denoting any one
gender include all genders; words denoting persons include incorporations and
firms and vice versa.       1.8 Reference to clauses, sub–clauses, paragraphs
and schedules are (unless the context requires otherwise) to clauses,
sub–clauses, paragraphs and schedules of this Agreement.       1.9 The
expressions "the Vendor", the “Company” and “the Purchaser” shall unless the
context requires otherwise shall include their successors, personal
representatives and permitted assigns.

 

2A. FORMATION OF JOINT VENTURE AND STRUCTURE       2A.1 The Vendor hereby agrees
that it shall within 45 days from the date hereof (“45 Day Period”) use its best
endeavors to procure the formation of the Joint Venture under the Holley JV
Structure (such formation and structure is subject at all times to the approval
in writing of the Purchaser in its sole discretion) and such that the Purchaser
shall be able to, on Completion, directly purchase, own and hold 51% of the
entire legal and beneficial interest of and in the Joint Venture in accordance
with the terms of this Agreement.  Such 51% equity interest of and in the Joint
Venture shall be the subject of the Sale Shares of this Agreement to be sold by
Vendor to the Purchaser free from all Encumbrances;       2A.2 In the event that
Vendor is unable to procure the formation of the Joint Venture under the Holley
JV Structure either within the 45 Day Period or with the approval of the
Purchaser such that the Purchaser shall be able to, on Completion, directly
purchase, own and hold 51% of the entire legal and beneficial interest of and in
the Joint Venture, then the Vendor agrees that it shall on the expiry of the 45
Day Period or disapproval by the Purchaser in writing (whichever is earlier) :-
        (a) Within 5 days immediately after the 45 Day Period shall and/or shall
procure to be incorporated the Company in order to facilitate the formation of
the Joint Venture in accordance with the BVI JV Structure;   (b) The primary
objective of the Company and its Subsidiaries is to carry on the business of
holding the Sale Shares and participate in the management and affairs of the
Joint Venture.   (c) The Vendor shall procure that the Company shall have an
authorized share capital of US$100,000 divided into 10,000,000 ordinary shares
of [US$0.01] each;   (d) The Vendor shall be the first and only shareholders and
directors of the Company holding one (1) share to be fully paid up which shall
represent the entire issued share capital of the Company on a fully diluted
basis before and after Completion;   (e) The terms and conditions of the
Company’s memorandum and articles of association shall be those as agreed to and
approved by the Purchaser in writing;   (f) All costs and expenses (including
legal costs) in respect of the formation and incorporation of the Company shall
be borne by the Vendor absolutely.       2A.3 In the event that Holley JV
Structure is not agreed upon or adopted to be used by the Purchaser within the
45 Day Period to facilitate the Sale and Purchase contemplated herein this
Agreement, then the BVI JV Structure shall be deemed to be the agreed structure
to be used by the parties to the facilitate the Joint Venture and sale of the
51% equity interest in the Joint Venture to the Purchaser.  The entire issued
share capital of and in the Company representing the 51% beneficial and legal
ownership in the Joint Venture shall be the subject of the Sale Shares to be
sold to and purchased by the Purchaser from the Vendor herein.     2. SALE OF
SHARES         2.1 Subject to the fulfilment of all the conditions in Clause
4.1, the Vendor shall sell as beneficial owner and the Purchaser shall purchase
the Sale Shares free from all liens, charges and encumbrances and together with
all rights now or hereafter attaching thereto including all dividends and
distributions declared, made or paid on or after the date of this Agreement in
respect of the Sale Shares.

 

2.2 The Vendor hereby waives and agrees to procure before Completion the
irrevocable waiver of pre–emption rights and any other restrictions whatsoever
on the transfer or issue which may exist in relation to the Sale Shares
howsoever derived.           3. CONSIDERATION           3.1 The Consideration
for the Sale Shares shall be satisfied by the Purchaser upon Completion by the
Purchaser issuing and allotting to the Vendor the Consideration Shares.        
  4. CONDITIONS         4.1 This Agreement is conditional upon:            
4.1.1 the Purchaser being satisfied with the results of financial and legal due
diligence review to be conducted by it on the Vendor Group, the Company (if
applicable) and the Injected Business;             4.1.2 the receipt of the
Vendor of all necessary consents, approvals and authorisations having been
obtained from the applicable PRC approving state authorities (“Main Approving
Authority”) and the State Administration for Industry and Commerce and any other
approving authority, if necessary (“Other Approving Authorities”) in connection
with the purchase of the Sale Shares by the Purchaser, the establishment and
incorporation of the Joint Venture, the implementation of all transactions
contemplated under the JV Agreement and the Extinguishment Agreement and all
other matters incidental thereto and their certified copies having been provided
to the Purchaser and which are all in form and substance satisfactory to the
Purchaser;             4.1.3 the performance in full by the Vendor of its
obligations contained in Clause 6.2;             4.1.4 the formation of the
Joint Venture based on the Holley JV Structure which is in form and substance
satisfactory to the Purchaser and as set out it Clause 2A.1 or formation of the
Joint Venture in accordance with the BVI JV Structure which is in form and
substance satisfactory to the Purchaser.             4.1.4A If the BVI JV
Structure is adopted in accordance with Clause 2A, the establishment and
incorporation of the Company by the Vendor (to the satisfaction of the
Purchaser) including the fulfillment of all those matters set out in Clause
2A.2.             4.1.5 the establishment and incorporation of the Joint Venture
to the satisfaction (in writing) of the Purchaser, including the execution of
following documents in the form and based on the terms and conditions that have
been approved by and are satisfactory to the Purchaser and with approval of the
directors of the Purchaser at a meeting of directors:               (a) JV
Agreement;       (b) Articles of Association of the Joint Venture       (c)
Memorandum of Association of the Joint Venture;       (d) Extinguishment
Agreement             4.1.6 save for those matters required to be performed by
the parties at Completion, all steps and actions required to be taken by the
Vendor to give effect to the purchase of the Sale Shares by the Purchaser and
the transfer of the business of the Vendor to the Joint Venture in accordance
with the JV Agreement and the Extinguishment Agreement having been completed;  
          4.1.7 the Purchaser having received :-               (a) a legal
opinion from a legal adviser in the PRC acceptable and satisfactory to the
Purchaser confirming, inter alia, (i) the legality, validity and enforceability
of the JV Agreement, the Extinguishment Agreement, the Employment Agreements,
the PACT-Holley Agreements (as defined below and to be entered into by the
Vendor pursuant to Clause 7), Supply of Goods and Services Agreement, and any
other agreements to be entered into by any of the Vendor or the Joint Venture
pursuant to or as contemplated under this Agreement; (ii)  that the Sale Shares
can be transferred to and owned by the Purchaser in the manner contemplated
herein; (iii) the consents, approvals and authorisations referred to in Clause
[4.1.2] and the matters referred to in Clause [4.1.4] having been obtained,
performed and completed; and                 (b) a legal opinion (in form and
substance satisfactory to it from a legal adviser in each of the jurisdictions
the Company (if applicable) and the Vendor are incorporated confirming, inter
alia (i) the legality, validity and enforceability of this Agreement and the
transactions contemplated herein in its jurisdiction of incorporation and (ii)
that the Company and the Vendor (as applicable) are validly existing and duly
incorporated and are of good standing in its jurisdiction of incorporation.    
          4.1.8 the Vendor having duly executed, delivered and exchanged (or
procured to be executed, delivered and exchanged) the following agreements:-    
          (a) The Employment Agreement (in such form and upon such terms
mutually agreed upon by the Purchaser and Vendor) duly executed by the Joint
Venture and each of the Key Employees;       (b) The Supply of Goods and
Services Agreement (in such form and upon such terms mutually agreed upon by the
Purchaser and Vendor) duly executed by the Vendor and the Joint Venture; and    
  (c) The Escrow Agreement (in such form and upon such terms mutually agreed
upon by the Escrow Agent, the Purchaser and Vendor) duly executed by the Escrow
Agent, the Purchaser and the Vendor.                 4.1.9 The Vendor having
obtained certification from the Auditors stating that proforma financial results
of the Joint Venture as set out in Section A(2) (a) (2) of the Agreement in
Principle dated 11th June 2001 and signed between the Purchaser and the Vendor
are suitable and appropriate for inclusion in a Form 8K filing of the Purchaser
with the Securities and Exchange Commission in the United States;            
4.1.10 The Vendor having made reasonable efforts to duly directly or indirectly
transfer and assign the Government Contracts and Recognition and Operational
Contracts (the “Holley Assignments”) to the Joint Venture and obtained all
necessary licenses and approvals from all relevant authorities in the PRC and in
accordance with all PRC rules, regulations and laws;             4.1.11 All
necessary consents, approvals and authorisations having been obtained from all
applicable authorities in the PRC by the Vendor in respect of the establishment
and incorporation of the Joint Venture and the operation of its business and the
Company or the Purchaser (as the case may be) becoming the foreign investor in
the Joint Venture;             4.1.12 The Vendor having undertaken in writing to
the Company (such written undertaking to be in form and substance satisfactory
to the Purchaser) that it will bear and indemnify the Company and the Joint
Venture against all losses, damages, claims and liabilities suffered or incurred
by each or either of them which arises, whether directly or indirectly, from any
breach or non-compliance by the Joint Venture or the Vendor of any applicable
laws, rules, regulations, orders, directives or policies (whether having the
force of law or otherwise) prior to the Company effectively acquiring a fifty
one per cent (51%) equity interest in the Joint Venture (including without
limitation any breach or non-compliance in connection with the establishment of
the Joint Venture, the operation of its business and any transfer of interests
in the Joint Venture by any existing or former shareholders of the Joint
Venture);             4.1.13 evidence satisfactory to the Purchaser having been
provided to it showing that the Company or the party owning the Sale Shares (as
the case may be) and all other shareholders of the Joint Venture have made
capital contributions to the Joint Venture in the manner provided by its
Memorandum of Association and Article of Association or by any certificates,
licenses, consents or permits granted to the Joint Venture in respect of its
establishment and/or operation;             4.1.14 such documents and other
evidence as the Purchaser may request having been provided to it showing that
the Joint Venture is legally and properly established and in existence and that
the Company has effectively acquired a 51 per cent equity interest in the Joint
Venture in accordance with all applicable laws, rules and regulations;          
  4.1.15 the parties hereby agree that the Vendor shall give warranties and
representations (in addition to those Warranties set out in Clause 6) to the
Purchaser concerning the state, affairs, business and matters of each of the
Vendor, Company (if applicable), Joint Venture.  In this regard, it shall be a
condition precedent to Completion that the Vendor shall make such warranties and
representations in writing to the Purchaser in form and substance mutually
acceptable to the Vendor and Purchaser concerning the state, affairs, business
and matters of each of the Vendor, Company (if applicable), Joint Venture as at
Completion and deliver the same, duly executed, to the Purchaser.            
4.1.16 save for Completion, all steps and actions required to be taken by the
parties hereto and the Company (if applicable) to give effect to the sale and
purchase of the Sale Shares hereunder and all other transactions contemplated
hereunder having been taken and completed;             4.1.17 if required, the
relevant stock exchange, government and securities authority and regulator in
the United States granting listing of and permission to issue and allot the
Consideration Shares (including the escrow arrangement as stated in Clause 7)
which fall to be issued in accordance with the terms herein;             4.1.18
if required, the shareholders of the Purchaser at a meeting of members approving
this Agreement, the purchase of the Sale Shares, creating and giving authority
for the issue of the Consideration Shares to the Vendor, the implementation of
the transactions contemplated hereunder and all other matters incidental hereto
in accordance with the provisions of the Purchaser’s articles of association
and  by-laws and such rules, regulations and laws in force from time to time in
the United States and which apply to the Purchaser;             4.1.19 if
required, a resolution at a meeting of Directors of the Purchaser approving this
Agreement,  the PACT Assignments, the purchase of the Sale Shares, creating and
giving authority for the issue of the Consideration Shares to the Vendor, the
implementation of the transactions contemplated hereunder and all other matters
incidental hereto in accordance with the provisions of its articles of
association and  by-laws and such rules, regulations and laws in force from time
to time in the United States and which apply to the Purchaser;            
4.1.20 all other matters as may be reasonably required or may be deemed
reasonably necessary by the Purchaser and/or the Vendor (as the case may be) in
order to complete all of the transactions contemplated herein this Agreement.  
        4.2 The Vendor and the Purchaser shall use their respective endeavors to
ensure that the conditions set out in Clause 4.1 shall be fulfilled by the date
set out in Clause 4.3.  The Purchaser may in its sole and absolute discretion,
waive any of the conditions set out in Clauses 4.1.1 to 4.1.16 prior to
Completion.         4.3 If the Vendor is unable to comply with and fulfill any
of the conditions set out in Clauses 4.1.2 to 4.1.16 and 4.1.20 (save for the
event of termination by either party pursuant to Clause 4.4 below) or has failed
to procure, provide, execute, deliver or perform such documents, acts or deeds
it is obligated to perform in Clauses 4.1.2 to 4.1.16 and 4.1.20 (save for the
event of termination by either party pursuant to Clause 4.4 below) to the full
satisfaction of the Purchaser and with the approval of the directors of the
Purchaser at a meeting of directors on or before 30th October 2001 (“Conditions
Precedent Date”), the Purchaser may in its sole discretion:             (a)
defer the Conditions Precedent Date and Completion Date to a date not later than
November 30, 2001 (and so that the provisions of this Clause 4 shall apply to
fulfilment of the Conditions as so deferred and the Completion and Completion
Date as set out in Clause 5 shall be deferred accordingly); or           (b)
proceed to Completion so far as practicable but without prejudice to the rights
of the Purchaser; or         (c) rescind this Agreement, without prejudice to
any rights the Purchaser may have in respect of the Vendor’s non-compliance or
non-fulfilment of the conditions set out in Clause 4.1.         In the event
that this Agreement is rescinded by the Purchaser pursuant to Clause 4.3 (c)
above, then the Vendor shall pay to the Purchaser the sum of US$500,000
immediately upon rescission by the Purchaser thereafter payment neither party
shall have any claim against or liability to the other party. The Vendor and
Purchaser agree that the payment to the Purchaser for the sum of US$500,000
shall be waived in the event that the conditions outlined in Clause 4.1.2 and
Clause 4.1.11 respectively are not fulfilled by the Vendor.     4.3A If the
Purchaser is unable to comply with and fulfill any of the conditions set out in
Clauses 4.1.17 to 4.1.20 (save for the default or cause of the Vendor or event
of termination by either party pursuant to Clause 4.4 below) or has failed to
procure, provide, execute, deliver or perform such documents, acts or deeds it
is obligated to perform in Clauses 4.1.17 to 4.1.20 (save for the default or
cause of the Vendor) on or before the Conditions Precedent Date, the Vendor may
in its sole discretion:         (a) defer the Conditions Precedent Date and
Completion Date to a date not later than November 30, 2001 (and so that the
provisions of this Clause 4 shall apply to fulfilment of the Conditions as so
deferred and the Completion and Completion Date as set out in Clause 5 shall be
deferred accordingly); or         (b) proceed to Completion so far as
practicable but without prejudice to the rights of the Vendor; or         (c)
rescind this Agreement, without prejudice to any rights the Vendor may have in
respect of the Purchaser’s non-compliance or non-fulfilment of the conditions
set out in Clause 4.1.         In the event that this Agreement is rescinded by
the Vendor pursuant to Clause 4.3A(c) above, then the Purchaser shall pay to the
Vendor the sum of US$500,000 immediately upon rescission by the Vendor and
thereafter payment neither party shall have any claim against or liability to
the other party.       4.4 The parties hereto agree that this Agreement may be
terminated at any time (by written notice served on the other party) on or
before 30th October 2001 (with immediate effect and thereafter no party to this
Agreement shall have any claim against or liability to the other party save in
respect of any antecedent breaches of this Agreement and subject to the payment
of such amounts to such party as set out below) by either the Vendor or the
Purchaser upon the resolution of the board of directors at a meeting of
directors of either the Vendor or the Purchaser (as the case may be).  It is
acknowledged by the parties hereto that the matters set out in this Agreement
leading up to Completion, including those set out in Clause 4.1 shall incur a
considerable amount of time, costs and expenses on the part of both parties and
in this regard it is hereby further agreed by all parties hereto that :-      
(i) in the event that this Agreement is terminated by the board of directors at
a meeting of directors of the Purchaser or the Vendor (as the case may be),
following the approval of this Agreement by the board of the Purchaser and by
the board of the Vendor, but prior to the voting of this Agreement  by the
shareholders of the Purchaser and/or the shareholders of the Vendor on or before
30th October 2001 (if required), then the terminating party shall pay to the
other party the sum of US$250,000 within three days of a termination notice
being served on the other party;         (ii) In the event the shareholders at a
meeting of shareholders (if required) of the Purchaser or the Vendor (as the
case may be) do not approve this Agreement and the transactions contemplated
herein, the first party whose shareholders at a meeting of shareholders (if
required) has failed to obtain the relevant approval shall pay to the other
party sum of US$250,000 within three days of the relevant shareholders meeting.
        (iii) in the event that this Agreement is terminated by the board of
directors at a meeting of directors of the Purchaser or the Vendor (as the case
may be), following the approval of this Agreement by the board of the Purchaser,
and after the approval of this Agreement  by the shareholders of  the Purchaser
on or before 30th October 2001 (if required), then the terminating party shall
pay to the other party the sum of US$500,000 within three days of a termination
notice being served on the other party.         For the purpose of guaranteeing
the payment of the damages referred to in Clause 4.3 and 5.4 (if any) or
break-up fees by the Vendor to the Purchaser (if any) as set out above, the
Vendor hereby agrees to procure that its Subsidiary, Holley Holding (U.S.A.)
Ltd  (“China Holley USA”), a company incorporated in California with registered
office address at 131 South Maple Avenue, Unit 6, South San Francisco, CA 94080,
shall within 3 business days from the date of this Agreement, duly execute and
deliver a deed of guarantee (in form and substance acceptable to the Purchaser)
of payment for the fulfillment and payment of the amounts set out in and in
accordance with this Clauses 4.4, 4.3 or 5.4 in favor of the Purchaser and shall
procure that China Holley USA shall maintain a minimum balance of US$500,000 in
a bank account in the United States and send such details of bank account and
bank statements to the Purchaser immediately upon request.       4.5 The Vendor
and the Company undertakes to disclose in writing to the Purchaser anything
which will or may prevent any of the conditions from being satisfied at or prior
to Completion, as applicable, immediately upon the Vendor and/or the Company
becoming aware of such a situation.       4.6 Until Completion, the Vendor and
the Company shall procure that the Purchaser, its agents and representatives are
given reasonable access to such documents relating to the Joint Venture, the
Injected Business, the Vendor Group, the Company and the Subsidiaries, as the
Purchaser shall request.     5. COMPLETION       5.1 Subject to the terms of
this Agreement, Completion shall take place pursuant to this clause at such
place and location to be mutually agreed upon by the Purchaser and the Vendor on
or before the 31st October 2001 or such later date as may be stipulated in
accordance with Clause 4.3 (a) or 4.3A (a), as the case may be (“the Completion
Date”).  The parties shall agree on the place and location where Completion
shall take place on or before 31st October 2001 and failing such agreement then
the place and location where Completion shall take place shall be in Hong Kong
at the office of the Purchaser’s Solicitors.       5.2 On Completion the Vendor
shall:       (a) cause to be delivered to the Purchaser:           (i) if the
same shall not have been provided prior to Completion, certified copies of all
consents, approvals and authorisations referred to in Clause 4.1. and such other
documents and evidence showing the fulfilment of the conditions by the Vendor of
the applicable conditions set out in Clause 4.1 ;           (ii) if the same
shall not have been provided prior to Completion, certified copies of the
documents referred to in Clauses 4.1;           (iii) if the same shall not have
been provided prior to Completion, certified copies of the business licence of
the Joint Venture the JV Agreement (in its final form as approved by the Main
Approving Authority) duly executed by the Company and the Vendor and the final
version of the Memorandum of Association and Articles of Association of the
Joint Venture (in the agreed terms and in its final form duly approved by the
Main Approving Authority) of the Joint Venture;           (iv) if the same shall
not have been provided prior to Completion, certified copies of all necessary
resolutions of the board of directors and the shareholders of the Vendor
approving the signing of the JV Agreement  and the Extinguishment Agreement, all
other documents required by the Main Approving Authority and all those other
agreements set out in Clause 4.1;             (v) if required and if applicable,
the original Certificate of Good Standing of the Company and the consent letter
(if applicable) issued by the Vendor to the BVI agent for release of information
to the Purchaser and the registration of the Sale Shares in favour of the
Purchaser together with the duly executed instrument(s) of transfer of the Sale
Shares by the registered holder(s) thereof in favour of the Purchaser or as it
may direct together with the relative certificates;             (vi) if required
and if this transaction is on the basis of the Holley JV Structure, the duly
executed instrument(s) of transfer of the Sale Shares by the registered
holder(s) thereof in favour of the Purchaser or as it may direct together with
the relative certificates together within any other documents or deeds which
shall prove and render the Purchaser the lawful legal and beneficial owner of
51% of the entire equitable interest of and in the Joint Venture;            
(vii) if applicable, resolutions of the board of directors of the Company
approving the transfer of the Sale Shares by the Vendor to the Purchaser or as
it may direct;             (viii) such other documents as may be reasonably
required to give to the Purchaser good title to the Sale Shares free from all
claims, liens, charges, equities and encumbrances and third party rights of any
kind and to enable the Purchaser (or as it may nominate) to become the
registered holder thereof;             (ix) if applicable, all statutory and
other books and records (including financial records) duly written up to date of
the Company and its certificate of incorporation, common seal and any other
papers, records and documents of the Company;             (x) the Completion
Accounts;           (xi) if applicable, a certified copy of the resignation of
all existing directors of the Company;           (xii) The certificate referred
to in Clause 4.1.9.         (b) if requested by the Purchaser, cause such
person(s) as the Purchaser may nominate to be validly appointed as additional
directors of the Company and cause the existing directors of the Company to
resign with effect from the Completion Date.       5.3 On Completion and subject
to the simultaneous performance of the obligations of the Vendor contained in
Clause 5.2, the Purchaser shall cause to be delivered to the Escrow Agent the
certificate(s) for such number of Consideration Shares issued  and credited as
fully paid, such shares upon issue to rank pari passu (save and subject to any
restrictions on sale and transfer of the Consideration Shares by the Purchaser
as well as those restrictions set out in Clause 7 hereof) with the existing
Consideration Shares registered in the name of the Vendor or Holley Holding
(U.S.A.) Ltd.         In addition, Purchaser should deliver to Vendor:   a)
certified copy of Board resolution approving this agreement and the issue and
allotment of consideration shares and certified copy of share holders resolution
certified by any director of the Purchaser ,   b) certified copy of the receipt
of the escrow agent of the consideration shares pursuant to this clause 5.3, and
,   c) certified copy of Board resolution approving the appointment of the three
directors named by the Vendor as directors of the Board of Purchaser. The total
number of directors of the Purchaser as outlined in the by laws is 9.   d) If
required, the Purchaser should deliver to the Vendor certified copy of approvals
of the  relevant stock exchange, government and securities authority and
regulator in the United States granting listing of and permission to issue and
allot the Consideration Shares.       5.4 If any party hereto shall be unable to
comply with any of its obligations under this Clause 5 on the Completion Date,
the party not in default may :-       (a) defer Completion to a date not more
than 28 days after the Completion Date (and so that the provisions of this
Clause 5 shall apply to Completion as so deferred); or         (b) proceed to
Completion so far as practicable but without prejudice to the rights of the
non-defaulting party; or         (c) rescind this Agreement, without prejudice
to any rights the non-defaulting party may have in respect of such default.    
    In the event that this Agreement is rescinded pursuant to Clause 5.4(c),
then the defaulting party shall (in addition and without prejudice to any other
rights or claims for damages the non-defaulting may have against the defaulting
party) pay to the non-defaulting party the sum of US$500,000 immediately upon
rescission by the non-defaulting party       6. REPRESENTATIONS, WARRANTIES AND
UNDERTAKINGS     6.1 Representations, Warranties and Undertakings of Both the
Vendor and  Purchaser         6.1.1. Each of the Warranties shall be deemed
repeated by the Vendor and Purchaser   during the period from the date of this
Agreement up to and including the day of Completion with reference to the facts
and circumstances then subsisting.         6.1.2. Each of the Warranties is
without prejudice to any other Warranty and, except where expressly stated
otherwise, no provision contained in this Agreement shall govern or limit the
extent or application of any other provision.         6.1.3. The Warranties
shall survive Completion insofar as the same are not fully performed on
Completion.         6.1.4. The Vendor and the Purchaser hereby undertake to
indemnify and keep indemnified the other party against any loss or liability
suffered by the as a result of or in connection with any breach of any of the
Warranties and against any costs and expenses incurred in connection therewith
provided that the indemnity contained in this Clause shall be without prejudice
to any other rights and remedies of either party  in relation to any such
breach.       6.2 Representations, Warranties and Undertakings of the Vendor:  
    6.2.1 The Vendor hereby warrants and represents that:           (a) it has
the full power, authority and legal right to enter into this Agreement and this
Agreement constitutes binding obligations on it in accordance with its terms;  
        (b) the execution and delivery of this Agreement and the consummation of
transactions contemplated hereby will not result in the breach and/or
cancellation and/or termination of any of the terms or conditions of or
constitute a default under any agreement, commitment or other instrument to
which it is a party or by which it or its property  or assets may be bound or
affected or violate any law or any rule or regulation of any administrative
agency or governmental body or any court order, writ, injunction or decree of
any court, administrative agency or governmental body affecting it; and        
    (c) there has been no material adverse change in the assets, as a whole, or
the business, prospects, financial condition or result of operations of the
Vendor since its last date of audited financial statement. For the purpose of
this Clause 6.2, “material adverse change” shall mean (i) a reduction in cash
balance to less than US$5,000,000; or (ii) reduction in Net Revenue (for the
last 12 months) to less than US$5,000,000         6.2.2 The Vendor hereby
warrants, represent and undertakes that it shall procure that, except with the
prior consent in writing of the Purchaser, the following events and matters will
not occur, at any time between the date of this Agreement and Completion, or if
this Agreement is rescinded or terminated earlier, the day of termination:-    
      (a) if applicable, that the Company will not issue or transfer or agree to
issue and allot or transfer any securities in respect of any equity (inter alia,
the issued and unissued shares) or loan capital of the Company or grant any
option over or right to acquire any equity or loan capital of the Company or
increase the registered capital of the Company;           (b) the Joint Venture
and the Company (if applicable) will not borrow or otherwise raise money or
incur any indebtedness or create any security over any of its assets and
properties;           (c) the Joint Venture and the Company (if applicable) will
not enter into any contract or incur any capital commitment, expenditure or
contingent liability other than as contemplated under the JV Agreement and the
Extinguishment Agreement;           (d) the Joint Venture and the Company (if
applicable) will not enter into any other agreement with the Vendor or any third
party or carry on any business, trading or other activities except as
contemplated under this Agreement, the JV Agreement and the Extinguishment
Agreement;           (e) if applicable, propose at its own accord or vote on any
resolution in general meeting of the Company other than resolutions relating to
the business of an annual general meeting which is not special business;        
  (f) if applicable, increase or authorise the increase of or undertake to
increase the emoluments or benefits payable or granted to any director or
employee of the Company with immediate, prospective or retrospective effect;    
      (g) if applicable, appoint any directors of the Company other than the
existing directors on the date of this Agreement;             (h) if applicable,
issue any dividends of the Company to any shareholders of the Company and/ or
allow the Vendor to make any remittance of profits to its holders of equity or
shares;           (i) if applicable, it will not sell, transfer, assign, charge,
or otherwise dispose of any shares beneficially owned by him or any legal or
beneficial interest in the Company (save for the sale of the Sale Shares
pursuant to this Agreement)           6.2.3 The Vendor hereby warrants,
represents and undertakes it shall procure that:-           (a) at any time
prior to Completion, the Purchaser, its agent and professional advisers are
given, promptly on request, all such information regarding the business, assets,
liabilities, contracts and affairs of the Vendor Group, the Company (if
applicable) and the Injected Business and of the documents of title and other
evidence of ownership of assets contemplated in this Agreement and the JV
Agreement as the Purchaser may require; and           (b) whether before or
after Completion, the Purchaser, its agent and professional advisers are given,
promptly on request, all such other information and documents (including without
limitation any accounts of the Vendor Group, the Company and accounts relating
to the Injected Business) relating to the  Vendor Group, the Company, the Joint
Venture and the Injected Business as the Purchaser may require for the purpose
of or in connection with the performance, observance and compliance by the
Purchaser of any provision of the such rules, regulations and laws in force from
time to time in the United States and which apply to the Purchaser or otherwise
as may be required by the relevant regulatory authorities in the United States
or any other applicable authorities.         6.2.4 The Vendor hereby warrants,
represents and undertakes it shall procure that on or before the day on which
the Purchaser is obliged to satisfy such part of the Consideration as is
referred to in Clause 3:-           (a) If applicable, the Vendor and its
affiliates and the directors of the Company and/or the Joint Venture will each
have discharged in full any indebtedness of such person to the Company and/or
the Joint Venture (whether or not then due for payment);           (b) If
applicable, the Company and/or the Joint Venture shall be released, without
payment by or other cost to the Company and/or the Joint Venture, from all debts
and obligations to, and from all guarantees, indemnities, mortgages and surety
or security arrangements of any kind given by the Company and/or the Joint
Venture in favour of the Vendor or any affiliates of the Vendor, or any director
of the Company and/or the Joint Venture; and           (c) If applicable, the
accounts of the Company and/or the Joint Venture, audited by an independent
accountant acceptable to the Purchaser, will be provided to the Purchaser
reflecting the matters referred to in Clauses 6.2.4(a) and (b).           and
the Vendor shall, on demand, indemnify the Purchaser and keep it indemnified
from and against any failure so to procure and from any liability pending any
such release.       6.2.5 The Vendor shall use its best endeavors to procure the
Company (if applicable) and to procure all parties in the Joint Venture to
promptly perform, observe and comply with all its obligations under the JV
Agreement and the Extinguishment Agreement and take all necessary steps and sign
and execute all necessary documents to facilitate or effect the transactions
contemplated under the JV Agreement and the Extinguishment Agreement, including
without limitation procuring such modification to the terms of the JV Agreement,
the Extinguishment Agreement and other documents ancillary thereto as may be
required by the Main Approving Authority and Other Approving Authorities.      
  6.2.6 The Vendor shall not (save only as may be necessary to give effect to
this Agreement) do or allow and shall procure that no act or omission shall
occur before Completion which would constitute a breach of any of the Warranties
if they were given at Completion or which would make any of the Warranties
inaccurate or misleading if they were so given.       6.3. Representations,
Warranties and Undertakings of the Purchaser       6.3.1 The Purchaser hereby
warrants and represents that :-           (a) it has the full power, authority
and legal right to enter into this Agreement and this Agreement constitutes
binding obligations on it in accordance with its terms;           (b) the
execution and delivery of this Agreement and the consummation of transactions
contemplated hereby will not result in the breach and/or cancellation and/or
termination of any of the terms or conditions of or constitute a default under
any agreement, commitment or other instrument to which it is a party or by which
it or its property or assets may be bound or affected or violate any law or any
rule or regulation of any administrative agency or governmental body or any
court order, writ, injunction or decree of any court, administrative agency or
governmental body affecting it; and           (c) there has been no material
adverse change in the assets, as a whole, or the business, prospects, financial
condition or result of operations of the Purchaser since its last date of
audited financial statement. For the For the purpose of this Clause 6.3.1(c),
“material adverse change” shall mean (i) a reduction in cash balance to less
than US$1,500,000; and/or (ii) termination in employment of any of Tony Tong,
Richard Hui and Chuck Mueller as employees of  the Purchaser.         6.3.2
Notwithstanding any other terms and conditions of this Agreement, it is hereby
agreed by the Vendor that in the event of a transfer of the Purchaser from the
Nasdaq National Market to the Nasdaq Small Cap Market, , that such event shall
not constitute an event of default, breach of warranty, representation or
undertaking or any act or event whatsoever which would entitle the Vendor to
rescind this Agreement and/or claim a breach, default or damages against the
Purchaser. 7. SPECIAL TERMS       7.1 Escrow Arrangement for Consideration
Sharesand Adjustment         7.1.1 The Vendor warrants, represents and
undertakes that (i) the total Net Revenue of the Joint Venture for the period
from 1st  November 2001  to 31st December 2001 (“First Year”) will not be less
than US$5,000,000, the period from 1st January 2002 to 31st December 2002
(“Second Year”) will not be less than US$39,000,000  and for the period from 1st
January 2003 to 31st December 2003 (“Third Year”) will not be less than
US$50,000,000; and (ii) the total Net Income of the Joint Venture for the First
Year will not be less than US$250,000,  the Second Year will not be less than
US$1,950,000 and for the Third Year will not be less than US$2,500,000. The
First Year, Second Year and Third Year shall collectively hereinafter be
referred to as the “Warranted Years”.         The Vendor hereby agrees and
acknowledges that the total Consideration payable by the Purchaser is based on
the Vendor’s warranty in respect of the Net Revenue and Net Income of the Joint
Venture as described above.  In this regard the Vendor hereby agrees to appoint
the Escrow Agent upon the terms of the Escrow Agreement in the agreed terms to
hold all the Consideration Shares to be issued in accordance with this Agreement
on Completion and the Vendor undertakes with the Purchaser that it shall not
either sell, transfer, charge, encumber, grant options over or otherwise dispose
of, or of any legal or beneficial interest in any of the Consideration Shares
until such part of the Consideration Shares are released to by the Escrow Agent
to the Vendor in accordance with the following schedule but subject to Clause
7.2 below :      

 

Release Date   Number of Consideration Shares to be Released   Release Criteria
After the First Year, within 10 days of the Auditors certifying (in writing to
 the Purchaser that the audited financial statements (including balance sheet
and profit and loss account) in accordance with generally accepted accounting
principles in the United States relating to the Joint Venture and its business
is acceptable and can be consolidated into the Purchaser’s audited accounts,
balance sheet and financial statements.   500,000 PACT Shares   The Joint
Venture has achieved (i) Net Revenue for the First Year of not less than
US$5,000,000; and (ii) Net Income for the First Year of not less than US$250,000
          After the Second Year, within 10 days of the Auditors certifying (in
writing to the Purchaser that the audited financial statements (including
balance sheet and profit and loss account) in accordance with generally accepted
accounting principles in the United States relating to the Joint Venture and its
business is acceptable and can be consolidated into  the Purchaser’s audited
accounts, balance sheet and financial statements.   1,642,000 PACT Shares   The
Joint Venture has achieved (i) Net Revenue for the Second Year of not less than
US$39,000,000; and (ii) Net Income for the Second Year of not less than
US$1,950,000           After the Third Year, within 10 days of the Auditors
certifying (in writing to  the Purchaser that the audited financial statements
(including balance sheet and profit and loss account) in accordance with
generally accepted accounting principles in the United States relating to the
Joint Venture and its business is acceptable and can be consolidated into  the
Purchaser’s audited accounts, balance sheet and financial statements.  
1,858,000 PACT Shares   The Joint Venture has achieved (i) Net Revenue for the
Third Year of not less than US$50,000,000; and (ii) Net Income for the Third
Year of not less than US$2,500,000

 

 

  7.1.2 The Vendor agrees and undertakes not to dismiss nor withdraw its
instructions to the Escrow Agent pursuant to the Escrow Agreement unless the
Escrow Agent has voluntarily resigned or ceased to act as escrow agent in
accordance with the Escrow Agreement, in which case the Vendor agrees and
undertakes to appoint an escrow agent (as is agreeable to the Purchaser) in its
place to act as escrow agent on the same terms and conditions of the Escrow
Agreement.         7.1.3 In the event any of the Release Dates referred to above
is not a Business Day in Hong Kong, then the relevant portion of the
Consideration Shares shall be released on the immediately following Business
Day.         7.1.4 It is agreed that where reference to US$ is made in this
Clause 7.1, it shall also mean and include “or its equivalent value in RMB at
the mid-price of bid and offer of the prevailing exchange rate quoted by the
Bank of China in the PRC at 11.00 am on the last Business Day of the relevant
financial year of the Joint Venture subject to the Maximum Rate (as defined
hereafter), which if exceeded shall be deemed to be the Maximum Rate.  The
parties agree that the fluctuation in the prevailing exchange rate under this
Agreement shall be limited to a maximum of not more than 10% of the mid-price of
bid and offer of the prevailing exchange rate quoted by the Bank of China in the
PRC at 11.00 am on the day of Completion (the "Maximum Rate").         7.1.5 The
Vendor hereby warrants, represents and undertakes that it shall, within 60 days
will make the best effort in reasonable short period time after Completion enter
into the following agreements with  the Purchaser :-           (a) The EMS
Software Agreement;             (b) The EMS License;  and           (c) The EMS
Distribution Agreement.             (the EMS Software Agreement, EMS License and
EMS Distribution Agreement are all collectively herein this Agreement referred
to as the “PACT-Holley Agreements”)

 

  7.1.6 The Vendor hereby agrees and undertakes that after  Completion and issue
and allotment of the Consideration Shares in the name of the Vendor that it
shall not nominate more than three (3) directors to the board of directors of
the Purchaser.     Currently, there are 6 directors (including independent
directors) that have been elected by the shareholders to serve on the board of
directors of the Purchaser.       7.2 Adjustments Consideration Shares and the
Purchaser Board Seats       7.2.1 Adjustment in Consideration Shares :- In the
event that any of the Net Revenue or Net Income as warranted by the Vendor in
Clause 7.1.1 during any of Warranted Years fall below any of the amounts
specified in the corresponding Release Criteria set out in Clause 7.1.1 above
then the Vendor shall upon written notice (“Notice”) by the Purchaser, pay to
the Purchaser an amount in the form of PACT Shares on each of the relevant
Release Dates which is calculated as follows :           Number of PACT Shares
to be delivered by Vendor to Purchaser (“Adjustment Shares”) = Number of
Consideration Shares to be released by the Escrow Agent on any relevant Release
Date multiplied by the greater of either Adjustment Percentage A (as defined
below) or Adjustment Percentage B (as defined below).             Adjustment
Percentage A, shall mean the warranted Net Revenue amount minus the actual
amount of Net Revenue during the relevant term of Warranted Years divided by the
warranted Net Revenue amount during the relevant term of the Warranted Years, of
which 5% is then subtracted             Adjustment Percentage B, shall mean the
warranted Net Income amount minus the actual amount of Net Income during the
relevant term of Warranted Years divided by the warranted Net Income amount
during the relevant term of the Warranted Years             Notwithstanding the
above calculation of Adjustment Shares, in the event that either Adjustment
Percentage A plus 5% or Adjustment Percentage B is greater than 50%, the Vendor
hereby agrees it shall pay to the Purchaser 100% of the Consideration Shares to
be released on the applicable Release Date.           Upon any of the events
described above occurs, the Purchaser shall provide the Escrow Agent with the
Notice, that will include the calculation of Adjustment Shares (which shall be
deemed final and correct upon such delivery save in the event of a manifest
error), and the Escrow Agent shall immediately thereafter deliver the Adjustment
Shares or all the Consideration Shares falling to be released on the Relevant
Release Date (as the case may be) to the Purchaser. In addition, the Vendor
shall do and execute or procure to be done and executed all other necessary
acts, deeds, documents and things within its power to transfer and assign the
legal and beneficial ownership of the Adjustment Shares or all the Consideration
Shares falling to be released on the Relevant Release Date (as the case may be)
in the name of the Purchaser.  For the avoidance of doubt, the balance of the
Consideration Shares after deducting the Adjustment Shares delivered to the
Purchaser (if any) on the Relevant Release Date shall be released and delivered
by the  Escrow Agent to the Vendor.

 

  7.2.2 Adjustment in the Purchaser Board Seats :– In the event that any of the
actual Net Revenue or Net Income achieved by the Joint Venture during any of the
Warranted Years is/are less than 50% of the respective amounts specified in the
corresponding Release Criteria during the Warranted Years and set out in Clause
7.1.1, the Vendor agrees that the number of directors it may be entitled to
nominate to the board of the Purchaser shall be reduced by one (1) director for
every year during the Warranted Years it fails to meet the warranted Net Revenue
or Net Income. In the event that the number of directors appointed/nominated by
the Vendor to the board of directors of the Purchaser exceeds the number the
directors the Vendor is entitled to appoint/nominate in accordance with the
terms of this Agreement, the Vendor shall immediately procure such director(s)
exceeding the number it is entitled to nominate to resign as a director of the
Purchaser (and shall keep the Purchaser fully indemnified of any claims or
proceeding such resigning director may have against the Purchaser).       7.3
Rights Attached to Consideration Shares while in Escrow       7.3.1 It is hereby
agreed by the parties that the Vendor shall be allowed to exercise at any time,
any rights (whatsoever) it may have as a registered owner of such portion of
Consideration Shares (including voting rights, rights to appoint directors or
rights to attend meetings of members) that the Escrow Agent is holding pursuant
to Clause 7.1 and which have not been released on or by the relevant Release
Date to the Vendor, except for the rights outlined in Clause 7.3.2.        
7.3.2 It is further agreed by the Vendor that if any dividends are declared or
any distributions are made to any shareholders of PACT Shares, the dividends and
such distributions attached to such Consideration Shares which are held by the
Escrow Agent in the meantime, pursuant to Clause 7.1, shall be paid to Escrow
Agent.  It is agreed that dividends and distributions attached to each
Consideration Share and held by the Escrow Agent shall only be released by the
Escrow Agent, together with any interest thereon, to the Vendor as and when such
Consideration Shares fall to be released in accordance with Clause 7.1.  All
remaining dividends and distributions (together with interest thereon) held by
the Escrow Agent shall be released to the Purchaser on the relevant Release
Dates.       7.4 Right of First Refusal       7.4.1 Before any shares or
interest in the Joint Venture be sold or otherwise transferred or Disposed of by
the Vendor (“Selling Shareholder”), the Purchaser shall have a right of first
refusal (“Right of First Refusal”) to purchase such shares or interest 
(“Offered Securities”) in accordance with Clauses 7.4.2 and 7.4.3 below.        
7.4.2 Before the transfer or Disposal of any Offered Securities, the Selling
Shareholders shall deliver to the Purchaser and the Company a written notice
(“Transfer Notice”) stating :-           (a) the Selling Shareholder’s intention
to sell or otherwise Dispose of such Offered Securities;     (b) the name of
each proposed purchaser or other transferee (a “Proposed Transferee”);     (c)
the number of Offered Securities to be transferred to each Proposed Transferee;
    (d) the cash price and/or other consideration for which the Selling
Shareholder proposes to transfer the Offered Securities to the Proposed
Transferee (“Offered Price”).

 

    The Transfer Notice shall certify that the Selling Shareholder(s) has
received a firm offer from the Proposed Transferee(s) and in good faith believes
a binding agreement for the Disposal is obtainable on the terms set forth in the
Transfer Notice.  The Transfer Notice shall also include a copy of any written
proposal, term sheet or letter of intent or other agreement relating to the
proposed Disposal.  The Transfer Notice shall constitute an irrevocable offer by
the Selling Shareholder to sell the Offered Securities to the Purchaser.        
7.4.3 The Purchaser shall have a right, upon notice to the Selling Shareholder
at any time within 30 calendar days after receipt of the Transfer Notice, to
purchase all, any or a portion of such Offered Securities at (a) such price per
share of the Offered Securities as (i) determined by an independent
international appraiser experienced in the valuation of such shares and business
of the Company as chosen by the Purchaser or (ii) the Offered Price, which ever
shall be lower (“Purchaser Offer Price”); and (b) upon the same terms (or as
similar as reasonably possible), upon which the Selling Shareholder is proposing
or is to Dispose of such Offered Securities, save the sale/purchase price shall
be the Purchaser Offer Price, and the Selling Shareholder shall, upon receipt of
the notice of purchase from the Purchaser, sell such Offered Securities to the
Purchaser pursuant to such terms, with such closing to take place within 45
calendar days after delivery of the Transfer Notice (“Purchase Right Period”).  
      7.4.4 If any of the Offered Securities proposed in the Transfer Notice to
be transferred are not purchased by the Purchaser, then after expiry of the
Purchase Right Period, the Selling Shareholder may sell or otherwise transfer or
Dispose of such Offered Securities which have not been purchased by the
Purchaser at the Offered Price or at a higher price, provided that such sale or
other transfer shall be completed and consummated within 45 days after the
expiry of Purchase Right Period, and provided further that the Proposed
Transferee agrees in writing that the provisions of this Agreement and any
Shareholder’s Agreement between the Purchaser and the Vendors regulating their
respective rights within the Company (if any) shall continue to apply to the
Offered Securities that are transferred to the Proposed Transferee. If the
Offered Securities described in the Transfer Notice are not transferred to the
Proposed Transferee within such 45 day period, such Selling Shareholder will not
transfer or Dispose of any Offered Securities unless such securities are first
re-offered to the Purchaser in accordance with Clauses 7.4.2 and 7.4.3 above.  
    7.5 Right of First Offer for Sale Shares       7.5.1 If within 24 months
from the Completion Date, any of the following events shall occur (“Sale
Events”),  then the Vendor shall have the right to purchase all of the Sale
Shares (but not part thereof) from the Purchaser in priority to any other party
or third party at the lower consideration of  (i)  as determined by an
independent international appraiser experienced in the valuation of such shares
and business of the Company as chosen by mutual agreement by the Purchaser and
the Vendor, based on a willing buyer and a willing seller or (ii) as the parties
may agree (“JV Share Price”):-           (a) The Purchaser having sought
creditor’s protection under Chapter 7 or Chapter 11 of the United States’
insolvency or bankruptcy laws and regulations; or

 

    (b) The departure, retirement or termination of employment of Tony Tong,
Richard Hui and Chuck Mueller of the Purchaser.  For the avoidance of doubt, so
long as any one of the aforesaid persons are still an employee, independent
contractor or consultant of the Purchaser then this provision shall not apply.  
        7.5.2 If any of the Sale Events occur within 24 month from the
Completion Date, then the Vendor shall within 30 calendar days of any of the
Sale Events occurring serve such written notice on the Purchaser exercising its
rights to purchase all the Sale Share at the JV Share Price.  Completion of the
sale and purchase of the Sale Shares pursuant to this Clause shall occur within
45 calendar days from receipt of written notice by the Purchaser and upon such
completion date, the Vendor shall deliver all of the relevant consideration to
the Purchaser in cash in exchange for the relevant share certificates and other
necessary transfer documents for the Sale Shares.   If no written notice is
served by the Vendor on the Purchaser in accordance with this Agreement, then
the Purchaser shall have the right to dispose of all or any of the Sale Shares
as it shall deem appropriate without offering the same to the Vendor.       7.6
Assignment of Reselling and Development Rights of EMS and ETS       The
Purchaser hereby undertakes that it shall use reasonable efforts to procure that
such research and development rights (as agreed upon by the Purchaser) of
certain Energy Management System (“EMS”) and Energy Trading System (“ETS”)
solutions and applications are assigned by the Purchaser to the Vendor as soon
as possible after the Completion Date.  In the event that the Purchaser is
unable to procure the assignment of such EMS and ETS to the Vendor, then the
Vendor shall have no rights or claims against the Purchaser for failing to do
so.     7.7 Appointment to Board of Joint Venture       The Vendor hereby agrees
that it shall and shall procure that so long as the Purchaser is a beneficial
owner of shares or has an equitable interest in the Joint Venture, it shall
procure that the Purchaser shall have a right to appoint a majority of directors
to the Joint Venture and in the event that the number of directors to the board
of the Joint Venture is 5 that the Purchaser shall have the right to nominate at
least 3 directors.     8. CONFIDENTIALITY AND EXCLUSIVE NEGOTIATION     8.1
Confidentiality       The parties recognize that, in connection with the
performance of this Agreement, a party (in such capacity, the “Disclosing
Party”) may disclose Confidential Information to another party (in such capacity
the “Receiving Party”). The Receiving Party agrees (A) not to use any such
Confidential Information for any purpose other than in the performance of its
obligations under this Agreement and (B) not to disclose any such Confidential
Information to any Person whatsoever, except (1) to its employees who are
reasonably required to have the Confidential Information in connection herewith;
provided, however, that the Receiving Party shall remain liable for any breach
by its employees of any provision of this Clause 8.1, (2) to its agents,
representatives, lawyers and other advisers that have a need to know such
Confidential Information, subject to the written obligation of any such agent,
representative, lawyer or other advisor to whom Confidential Information is
disclosed in accordance with this Clause 8.1 to maintain the confidentiality
thereof, and (3) pursuant to, and to the extent of, a request or order by a
governmental authority.  The Receiving Party agrees to take all reasonable
measures to protect the secrecy and confidentiality of, and avoid disclosure or
unauthorized use of, the Disclosing Party’s Confidential Information.  Each
party acknowledges and agrees that (i) any violation of these provisions could
cause irreparable injury to the Disclosing Party for which money damages would
be inadequate to compensate for such breach, and (ii) as a result, the
Disclosing Party may, in addition to other remedies, seek to immediately obtain
and enforce injunctive relief prohibiting the breach or threatened breach of the
provisions of this Clause 8.1 without the necessity of proving actual damages or
compelling specific performance.

 

8.2 Exclusive Negotiation       (a) The Vendor hereby agrees and undertakes that
it will not after the date of this Agreement enter into any negotiations to form
any agreement, understanding or joint venture with any third party relating to
e-commerce services of a similar nature to those services contemplated in this
Agreement and to be carried on by the Joint Venture without the express written
consent of the Purchaser. This Clause shall survive Completion or termination of
this Agreement.         (b) The Purchaser hereby undertakes and agrees that it
will not after the date of this Agreement enter into any negotiations or
agreements to merge with or acquire any other entity with similar business as
the Joint Venture or enter into any negotiations or agreements to merge with or
acquire any other entity whereby the Purchaser shall issue (in aggregate) more
than 5% of its entire issued share capital on a fully diluted basis (after issue
of such shares to such entity) subsequent to the date of this Agreement without
the express written consent of the Vendor.  The Purchaser further undertakes and
agrees that it shall not to grant any warrants or options without written
consent of the Vendor.         (c) It is further agreed and the Vendor hereby
represents and undertakes that in the event any of the Net Income and Net
Revenue targets are not satisfied in any of the First Year, Second Year or Third
Year (as set out in Clause 7.1.1) or the Escrow Agent has not released all of
the Consideration Shares to the Vendor, the Purchaser shall be released from its
undertakings, obligations and the terms and conditions outlined in 8.2 (b)
above.       9. OUTSOURCING     9.1 The Vendor hereby agrees that it shall use
its best endeavors to ensure that all goods, services and technology
requirements of the Vendor Group, including procurement for electrical devices
and information technology services shall first be outsourced and/or contracted
from the Joint Venture and its Subsidiaries upon such terms and conditions
agreeable to the Purchaser prior to acquiring, licensing or contracting for the
same from a relevant third party.

 

10. RELEASE   Both parties agree that neither of them shall be released from its
obligations hereunder by the granting by the other party of any time or other
indulgence, or by the taking by the other party of any other security in respect
of the obligations or liabilities of such party to this Agreement or by the
termination or variation of any of the provisions of this Agreement or of any
such other security or the release of any other security.     11. FURTHER
ASSURANCE AND INFORMATION       11.1 Upon and after Completion each party shall
do and execute or procure to be done and executed all other necessary acts,
deeds, documents and things within their power to give effect to this Agreement.
    11.2 Both parties shall mutually provide or procure to be provided all
information that  from time to time may be reasonably requested or required
(both before and after the Completion Date) from time to time relating to the
business and affairs of the Joint Venture, the Injected Business, the Vendor
Group, the Company and each of it Subsidiaries, and the Purchaser.     12. COSTS
    12.1 Each party to this Agreement shall pay its own legal costs and expenses
and other incidental costs and disbursements in relation to the negotiations
leading up to the purchase of the Sale Shares, the establishment of the Joint
Venture and all other matters and transactions contemplated under this Agreement
and to the preparation, execution and carrying into effect of this Agreement.  
  13. ANNOUNCEMENTS       No party hereto shall except as required by law or the
rules and regulations in the United States or NASDAQ stock exchange or relevant
authority in the United States make any announcement or communication to the
press in connection with the transaction hereby contemplated or effected without
the written approval of the other party.  Notwithstanding anything contained in
this Agreement, the Purchaser shall be permitted to make such announcements and
disclosure in respect of this Agreement and the matters contemplated herein to
its shareholders and the relevant government and regulatory authority in the
United States.     14. RETURN OF DOCUMENTS         If this Agreement ceases to
have effect both parties shall release and return to the other party all
documents concerning the other party and provided to such party or its advisors
in connection with this Agreement.

 

15. COMPLETE AGREEMENT       This Agreement represents the entire and complete
agreement between the parties in relation to the subject matter hereof and
supersedes any previous agreement whether written or oral in relation thereto. 
No variations to this Agreement shall be effective unless made or confirmed in
writing and signed by all the parties hereto.       16. ASSIGNMENT     16.1 This
Agreement shall be binding upon and inure for the benefit of each party's
successors and assigns [and personal representatives] (as the case may be) but,
except as expressly provided herein, none of the rights of the parties under
this Agreement shall be assigned or transferred without the agreement in writing
of the other party.       17. SEVERABILITY       In the event that any provision
of this Agreement is held to be unenforceable, illegal or invalid by any court
of competent jurisdiction, the validity, legality or enforceability of the
remaining provisions shall not be affected nor shall any subsequent application
of such provisions be affected.  In lieu of any such invalid, illegal or
unenforceable provision, the parties hereto intend that there shall be added as
part of this Agreement a provision as similar in terms to such invalid, illegal
or unenforceable provision as may be possible and be valid, legal and
enforceable.       18. COUNTERPARTS       This Agreement may be executed in
counterparts with the same force and effect as if executed on a single document
and all such counterparts shall constitute one and the same instrument.     19.
REMAINING IN FORCE       The provisions of this Agreement insofar as the same
shall not have been performed at Completion shall remain in full force and
effect notwithstanding Completion.     20. TIME OF THE ESSENCE       Time shall
be of the essence of this Agreement, both as regards the dates and periods
specifically mentioned and as to any dates and periods which may be substituted
by Agreement in writing between or on behalf of the Vendor and the Purchaser.

 

21. NO WAIVER     21.1 No failure or delay by a party to this Agreement in
exercising any right, power or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of the same preclude
any further exercise thereof or the exercise of any other right, power or
remedy.  Without limiting the foregoing, no waiver by a party to this Agreement
of any breach by the other party of any provisions of this Agreement shall be
deemed to be a waiver of any subsequent breach of that or any other provision
hereof.     22. NOTICES     22.1 Any notice required to be given under this
Agreement shall be sufficiently given if delivered in person, forwarded by
registered post or sent by overnight international couriers or facsimile
transmission to the relevant party at its address, or fax number set out below
(or such other address as the addressee has by five days prior written notice
specified to the other parties):

 

  To the Vendor: Holley Group Share Holding Co., Ltd.     No. 493 Moganshan Rd.,
Hangzhou 31005 China             Fax Number: 86-571-88081888     Attention: Wang
Li Cheng           To the Purchaser: PacificNet.com, Inc.     29th Floor, 3
Lockhart Road, Wanchai, Hong Kong           Fax Number: 852-27930689    
Attention: Tony Tong

 

22.2 Any notice (i) sent by pre–paid registered post shall be deemed to have
been served [48] hours after the time at which it was posted and in proving such
service it shall be sufficient to prove that the notice was properly addressed
and posted by prepaid registered letter post; and sent by facsimile transmission
shall be deemed to have been served on the receipt of a completed transmission
without error and answer–back advice; and (iii) sent by overnight international
courier shall be deemed to have been served [48] hours after the time at which
it was delivered to such courier and in proving such service it shall be
sufficient to prove that the notice was properly addressed and delivered to the
courier; and (iv) if delivered in person shall be deemed to have been served at
the time of delivery at the address of the relevant party.

 

22.3 The Vendor will appoint an agent, within 5 business days following
signature by the parties of this Agreement,  to receive and acknowledge on its
behalf service of any writ, summons, order, judgment or other notice of legal
process in Hong Kong.  If for any reason the agent named above (or its
successor) no longer serves as agent of the Vendor for this purpose, the Vendor
shall promptly appoint a successor agent and notify the other parties hereto. 
The Vendor agrees that any such legal process shall be sufficiently served on it
if delivered to such agent for service at its address for the time being in Hong
Kong whether or not such agent gives notice thereof to the Vendor.     22.4 The
Purchaser hereby appoints the Purchaser’s Solicitors as its agent to receive and
acknowledge on its behalf service of any writ, summons, order, judgment or other
notice of legal process in Hong Kong.  If for any reason the agent named above
(or its successor) no longer serves as agent of the Purchaser for this purpose,
the Purchaser shall promptly appoint a successor agent and notify the other
parties hereto.  The Purchaser agrees that any such legal process shall be
sufficiently served on it if delivered to such agent for service at its address
for the time being in Hong Kong whether or not such agent gives notice thereof
to the Purchaser.     23 GOVERNING LAW AND ARBITRATION     23.1 For any disputes
arising between the Purchaser and the Vendor regarding the establishment and the
operation of the Joint Venture, the PRC Laws will be the governing law.      
For any disputes arising from the allotment of the consideration shares, or the
appointment of directors to the Purchaser’s Board, USA Delaware laws will be the
governing laws.     23.2 Any dispute arising from or in connection with this
Agreement shall be submitted to China International Economic and Trade
Arbitration Commission for arbitration which shall be conducted in accordance
with the Commission’s arbitration rules in effect at the time of applying for
arbitration. This arbitral award is final and binding upon both parties     24.
CONFLICT OF LANGUAGE       This Agreement has been written in the English
language and the Chinese language.  The parties hereby agree that in the event
of a conflict between the English language and the Chinese language of the
Agreement, the English language and version shall prevail.     AS WITNESS the
parties hereto have caused this agreement to be executed the day and year first
above written.

 

EXECUTION PAGE

SIGNED BY   ) ./s/ TONY TONG         Chairman and CEO       )     for and on
behalf of   ) PACIFICNET.COM, INC       )         )     in the presence of :   )
                        SIGNED BY   ) ./s/ LICHENG WANG       ) Chairman   for
and on behalf of   )         ) HOLLEY GROUP SHARE HOLDING CO., LTD.       )    
in the presence of :   )    

 